Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered September 2, 2009, which, insofar as appealed from as limited by the briefs, granted defendant Maria T. Rothschild’s motion for summary judgment dismissing the complaint as against her on the threshold issue of serious injury, unanimously affirmed, without costs.
*510The affirmed medical reports of defendant’s physicians stating, inter alia, that each examined plaintiffs and found no evidence of limited range of motion or other residual injury as a result of the accident on November 23, 2005, suffice to show prima facie that plaintiffs did not sustain a permanent or significant limitation as a result of the accident (Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]).
In opposition, the plaintiffs’ evidence failed to sufficiently rebut defendant’s prima facie showing. Concur—Mazzarelli, J.P., Friedman, Acosta, DeGrasse and Román, JJ.